Citation Nr: 0111952	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  98-08 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs





WITNESSES AT HEARINGS ON APPEAL

The appellant and the veteran's daughter



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from April 1944 to August 
1945.  The veteran died in June 1997; the appellant is his 
widow.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decision of the RO.  

The appellant and her daughter testified at a hearing before 
a Hearing Officer at the RO in July 1998.  

In February 2001, the appellant and her daughter testified at 
a hearing at the RO before the undersigned Member of the 
Board.  





REMAND

There has been a significant change in the law during the 
pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

By rating action in September 1993, the RO assigned a 100 
percent rating for the service-connected depressive reaction, 
effective on January 7, 1992.  The veteran had not been 
granted service connection for any other conditions prior to 
his death.  

The veteran died on June [redacted], 1997, less than 10 years 
from the effective date of the award of a total rating.  The death 
certificate listed the immediate cause of death as sudden 
cardiac death, due to or as a consequence of coronary artery 
disease and diabetes mellitus.  

In a September 1997 rating action, the RO denied the claims 
of service connection for the cause of the veteran's death 
and to DIC benefits under 38 U.S.C.A. § 1318.  

In summarizing its prior case law on the matter of claims for 
DIC made pursuant to the "as if" service-connected 
provision of section 1318, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter the 
Court) held in Marso v. West, 13 Vet. App. 260, 267 (1999), 
that a survivor of a deceased veteran is eligible for DIC 
under section 1318(b)(1) if:

	(1) the veteran was in actual receipt of a 100% 
disability rating for the statutory period of time; 

	(2) the veteran would have been in receipt of a 
100% disability rating for such period of time but for 
clear and unmistakable error (CUE) in a final rating or 
Board decision; or 

	(3) if under the specific and limited exceptions 
under Carpenter and Wingo the veteran was 
"hypothetically" entitled to a 100% disability rating 
for the required period of time

	(i) Carpenter v. West, 11 Vet. App. 140 
(1998):  hypothetical entitlement claims are 
available for claims filed prior to the 
promulgation of 38 C.F.R. § 20.1106 in March 1992 
for cases where a final decision was made on the 
matter in question during the veteran's lifetime.  

	(ii) Wingo v. West, 11 Vet. App. 307 (1998):  
hypothetical entitlement claims are available when 
the veteran never filed a claim for VA benefits 
during his or her lifetime.  

The provisions of 38 C.F.R. § 3.22 were revised, effective on 
January 21, 2000, to establish an interpretive rule 
reflecting the conclusion that 38 U.S.C.A. § 1318 authorized 
payment of DIC only in cases where the veteran had, during 
his or her lifetime, established a right to receive total 
service-connected disability compensation from VA for the 
period required by that statute or would have established 
such a right if not for clear and unmistakable error (CUE) by 
VA.  65 Fed. Reg. 3388-3392 (Jan. 21, 2000).  A similar 
holding was held by the Court in Marso v. West, 13 Vet. App. 
260 (1999).  

As noted by the Court in Timberlake v. Gober, 14 Vet. App. 
122 (2000), although 38 C.F.R. § 3.22(a) was amended to 
exclude the "hypothetically" entitled-to-receive section 
1318(b) basis previously recognized in several Court 
decisions, and assuming that the amendment was validly 
promulgated and effective upon its publication on January 21, 
2000 (notwithstanding that it was promulgated without a 
notice-and-comment period), this amendment could not, under 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), be applied to a 
case pending at the time of the regulation change if to do so 
would lead to a less advantageous result to the appellant. 

The Board finds that the case must be remanded to the RO for 
consideration of the appellant's claim for DIC benefits under 
the provisions of 38 U.S.C.A. § 1318 in accordance with the 
VCAA and the current Court case law.  See Cole v. West, 13 
Vet. App. 268 (1999), Carpenter v. West, 11 Vet. App. 140 
(1998); and Marso, Timberlake, and Karnas, supra.  

Because in this case a schedular 100 percent rating for the 
service-connected depressive reaction was effective from 
January 7, 1992, the appellant must demonstrate that a total 
rating should have been in effect from at least June 1987.  
The RO must consider whether the veteran hypothetically would 
have been entitled to receive a total disability rating for a 
period of time, when added to any period during which the 
veteran actually held such a rating, that would provide such 
a rating for at least the 10 years immediately preceding the 
veteran's death.  See Timberlake, supra.  

The RO, under 38 C.F.R. § 20.1106, must take into 
consideration all prior final rating decisions issued during 
the veteran's lifetime when adjudicating the § 1318 DIC 
claim.  

Regarding the evidentiary development of the appellant's 
claims, the Board notes that she testified at a hearing 
before the undersigned Member of the Board in February 2001.  
She indicated that the veteran had been hospitalized for 
approximately six weeks in October 1993.  Those records are 
not in the claims file.  In her substantive appeal, she 
contended that the RO had failed to obtain all VA treatment 
records, including those showing treatment by Dr. Armada.  In 
July 2000, she submitted a statement from Dr. Armada, 
indicating that the veteran had been treated for chronic 
headaches.  

A review of the record shows that the RO has obtained VA 
inpatient and outpatient records dated from March 1965 to May 
1997, including records of treatment rendered by Dr. Armada.  
The RO should obtain any VA records not previously associated 
with the claims file.  VA medical records concerning 
treatment prior to a Board decision are constructively deemed 
to be before the Board.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992).  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:

1.  The RO should obtain copies of all 
the VA records of the veteran which are 
not currently in the claims folder, to 
include all records of treatment by Dr. 
Armada and those pertaining to 
hospitalization of the veteran in 1993.  
All records obtained must be associated 
with the claims file.  

2.  The appellant must be afforded an 
opportunity to demonstrate hypothetically 
that the veteran would have been entitled 
to receive a 100 percent rating for 10 
years before death based on evidence in 
the claims file or in VA custody prior to 
the veteran's death.  

3.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

4.  The RO must then readjudicate the 
appellant's claims of service connection 
for the cause of the veteran's death and 
DIC benefits under the provisions of 38 
U.S.C.A. § 1318 with consideration given 
to all of the evidence of record at the 
time of the veteran's death.  
Consideration must be given to the cited 
Court cases and all applicable laws and 
regulations.  All contentions, arguments 
and theories of entitlement raised by the 
appellant should be fully addressed by 
the RO. If any benefit sought on appeal 
remains denied, the appellant and her 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if indicated.  

No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




